Title: To George Washington from James Gibbon, 17 July 1792
From: Gibbon, James
To: Washington, George



Sir
Petersburg, Virga July 17th 1792

Coll Carrington as Supervisor of the district of Virginia having been obliging enough to suggest to me the resignation of Coll Newton as Inspector of the th4 Suvey and that twas his intention to recommend me to succeed him—I have taken the liberty, in aid of his good offices in my behalf to trouble you with my own application[.] Having already acted under the Supervisors orders it is left for him to say how far I may be Entitled to yr favour in this case.
The office of Surveyor of the port I have held with a hope that some compensation adequate to its duties wou’d have offerd in ⟨illegible⟩ tho I’ve heretofore been disappointed in this I’m not altogether without hope that a proper representation will yet effect it.
As the duties of Inspector of the th4 Suvey and that of Surveyor of the customs are in a great degree combin’d and I belive in no instance incompatible so I shall feel myself happy if you Sir shou’d think proper to combine them in the instance of him who is with very great respect Yr Oblig’d Humb. Servt

J. Gibbon

